 KILPATRICK'S BAKERIES,INC.287Kilpatrick's Bakeries,Inc.andFreight Checkers,Clerical Em-ployees & Helpers Union,Local 856, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen&Helpers of Americaand Office and Professional EmployeesLocalNo. 3, Office Em-ployees International Union,AFL-CIO,Party to the ContractKilpatrick's Bakeries,Inc.andFreight Checkers,Clerical Em-ployees & Helpers Union,Local 856, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen & Helpers of Amer-ica and Office and Technical Employees Local No. 29 and Officeand Professional Employees Local No. 3, both affiliated withOffice Employees International Union,AFL-CIO,Parties to theContractLangendorfUnitedBakeries,Inc.andFreight Checkers,ClericalEmployees&Helpers Union,Local856, International Brother-hood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica and Office and Professional EmployeesLocal No. 3,Office Employees International Union,AFL-CIO,Party to theContractLarraburu Bros.,Inc.andFreightCheckers, ClericalEmployees.& Helpers Union,Local856, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers of Americaand Office and Professional EmployeesLocalNo. 3, Office Em-ployees International Union,AFL-CIO, Party to theContract.Cases Nos. 00-CA-3196, 20-CA-3340 1, 20-CA-3197, and 20-CA-3340-2.October 22, 1965DECISION AND ORDEROn July 23, 1965, Trial Examiner Eugene K. Kennedy issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had engaged in and were engaging in certain unfair labor prac-tices and recommending that they cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner's Decision.The Trial Examiner also found that Respondent Kil-patrick had not engaged in certain other unfair labor practices allegedin the complaint and recommended that those allegations be dismissed.Thereafter, Office and Professional Employees Local No. 3 filed excep-tions to the Trial Examiner's Decision and a supporting brief ; 1 theGeneral Counsel filed cross-exceptions and an answering brief ; andLocal 29 submitted a letter in lieu of a brief in answer to the GeneralCounsel's cross-exceptions.1Respondents Kilpatrick and Langendorf have advised that they subscribe to theseexceptions and the brief.155NLRB No. 36. 288DECISIONS, OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this proceeding to a three-member panel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, cross-exceptions, briefs, and theentire record in this proceeding, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe questionspresentedare whetherRespondent Bakeries(Langendorf, Larra-burn, and Kilpatrick's San Franciscoplant) unlawfully assistedorganizational effortsby Officeand Professional EmployeesLocal No. 3 and whether Office and Tech-nical EmployeesLocal No. 29 was unlawfullyassistedby the Oakland plant ofRespondent Kilpatrick's Bakeries, Inc.'Uponconsideration of the entire record, the brief submittedby the General Coun-sel,and observation of the demeanor of the witnesses,Trial ExaminerEugene K.Kennedy make the following:FINDINGS OF FACT1.THE JURISDICTION OF THE BOARDThe Respondent Bakeries are engaged in the manufacture of various bakery prod-ucts.Respondents Kilpatrick's and Langendorf are corporations engaged in thebusiness of production and wholesale distribution of bakery products in various Cali-fornia cities,including San Francisco,California.In the course and conduct oftheir business operations during the past year, Respondents Kilpatrick's and Langen-dorf each purchased and received goods and supplies valued in excess of $50,000,which were received directly from outside the State of California.During the pastyear,Respondents Kilpatrick'sand Langendorf each furnished goods and suppliesvalued in excess of$50,000 to United States military installations.At all times material herein,Respondent Larraburu has been a California corpo-ration engaged in the production and wholesale distribution of bakery and relatedproducts at San Francisco, California,and various other California cities. In theconduct of its business operations during the past year, Respondent Larraburu pur-chased and received goods and supplies valued in excess of $50,000 which werereceived directly from outside the State of California.EachRespondent is, and at all times material herein has been, an employerengaged in commerce and in operations affecting commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATIONS INVOLVEDOffice and Professional Employees Local No. 3, Office Employees InternationalUnion, AFL-CIO, herein called Local 3, and Office and Technical Employees LocalNo. 29, Office Employees International Union, AFL-CIO, herein called Local 29,at all times material herein have been labor organizations within the meaning of theAct.1The consolidated complaint herein was issued on October 30,1964, on charges filedby Freight Checkers,Clerical Employees&Helpers Union,Local 856,International Broth-erhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America.In Cases Nos 20-CA-3196 and 20-CA-3197, the charges were filed on July 23, 1964.In Case No 20-CA-3340,an initial charge was filed on November 3,1964,and a firstamended charge was filed on January 2, 1965. Second amended charges were filed onJanuary 14,1965.One, designated Case No 20-CA-3340-1, named as Respondent Kil-patrick'sBakeries,Inc.The other, designated as Case No. 20-CA-3340-2,named asRespondent Larraburu Bros., Inc. KILPATRICK'S BAKERIES, INC.III.THE UNFAIR LABOR PRACTICES289A. BackgroundLocal 3 has territorial jurisdiction in San Francisco and San Mateo Counties,consisting generally of the area on the western side of San Francisco Bay.Local 29has jurisdiction of office clerical employees in Oakland located in the San FranciscoEast Bay area.Itwas the practice that when either of the locals obtained recognition after sepa-rate organizational efforts, it would then bring the employees from the newly orga-nized plant under a master agreement already in effect between certain bakeries andto which Locals 29 and 3 were signatories.These locals, aside from both subscrib-ing to the bulk of the provisions of the master agreement, operate as completelyseparate entities.For example, employees in Oakland, by virtue of the union-security provisions,would be required to join Local 29 and the employees ofRespondent Kilpatrick's in San Francisco would be required to join Local 3.The events considered herein were precipitated by an organizational campaign forthe office and clerical employees of Respondents by Teamsters Local 856.As willbe detailed more specifically, each Respondent actively assisted Local 3 in connec-tion with the organization of the respective clerical force for each Respondent.In approximately May 1964, when Teamsters Local 856 was conducting an orga-nizational campaign to represent the bakery clerical employees of Respondents,PhyllisMitchell, secretary-treasurer and business manager of Local 3, requested andreceived permission to contact the clerical employees at Langendorf's McAllisterStreet plant and Kilpatrick's Folsom Street plant, located in San Francisco.Respond-ents had learned of the organizational campaign by Teamsters Local 856, and read-ily granted permission for such visits.With respect to Respondent Larraburu, its general manager, Harold Paul, havinglearned that Teamsters Local 856 intended to engage in picketing to organize bakeryoffice clerical employees, invited Local 3's business representative to "come out todiscuss the matter of putting my office girls into our union...."B. Events at LarraburuHarold Paul, Respondent Larraburu's general manager, invited Phyllis Mitchell,the business manager of Local 3, to come to the premises on July 3, 1964. Paul'sinvitation was precipitated by information that he received that Larraburu was goingto be picketed next.2When Mitchell arrived, she asked if she could speak to thegirls and Paul took her into a room where the employees were assembled.Mitchellthen spoke to them during working hours about joining Local 3. Later in the sameday, Paul was shown either two or three union authorization cards by Mitchell.They were not left in his possession and during the course of his testimony it becameclear that he did not recall whether there were two or three cards exhibited to him.In any event, the record discloses that on July 3, 1964, the bargaining unit includedfive employees; namely, Diane Latta, Mabel Suziki, Rose Marie Davis, EleanorSchievellbein, and Joann Brady.The authorization cards that were produced at thehearing show that Mabel Suziki and Joann Brady signed the cards on July 3 andRose Marie Davis signed the card after July 14.The record facts thus disclosethat Local 3 did not represent a majority of the employees in the bargaining unit asof July 3, 1964, when Respondent Larraburu recognized Local 3. Thus, it is appar-ent that in addition to the assistance rendered Local 3 in recruiting members,Respondent Larraburu also executed an agreement with Local 3 at a time whenLocal 3 did not represent a majority of the employees in the unit.C. Events at LangendorfThe events under consideration occurred at Langendorf's McAllister Street plantin San Francisco. In the latter part of June 1964, a Mr Cinti, the office manageratRespondent Langendorf's McAllister Street plant, called about 15 of the clericalemployees into the main office during working hours.Cinti advised the group thatPhyllisMitchell, the union business representative, was present to discuss joiningLocal 3.Cinti told the group that they had to join Local 3 or another union and,according to the witness, Burke, that "they had decided that Local 3 was the bestfor us, because they represented other divisions of Langendorf Baking Company."2Although not specificallystated, it is clearthat the picketing referred to involved theTeamstersLocal 856. 290DECISIONSOF NATIONALLABOR RELATIONS BOARDPlantManager Holloway was present during the part of the time when Mitchellwas explaining the advantages of belonging to Local 3.Cinti,while telling the employees that Local 3 was the best union for them, alsoindicated that the employees' health program would be assumed by Local 3.Healso indicated there could or might be picketing by the Teamsters unless the employ-ees joined Local 3.No opportunity was afforded the employees by RespondentLangendorf to hear from the Teamsters at its plant.Local 3 was recognized byRespondent Langendorf after Local 3 obtained authorization cards from a majorityof the office employees.D. Events at Kilpatrick'sThere are two plants of Kilpatrick's involved.One is located in Oakland, Cali-fornia,within the territorial jurisdiction of Local 29 and the other is located onFolsom Street in San Francisco, which is within the territorial jurisdiction of Local 3.On or about June 27, 1964, Local 3 Business Representative Mitchell went toRespondent Kilpatrick's San Francisco plant.Employees were summoned fromtheir work by supervisors into the office of Respondent Kilpatrick's president, Hazel-rig.Hazelrig told the employees that he "-had been to a meeting that afternoonof all the bakeries-and they informed him that the Teamsters had contacted themand told them that they were going to picket the bakeries unless the bakeries joinedthe union."He also told the employees that unless the employees joined Local 3by the following day the Teamsters would commence picketing.No mention wasmade of having a Teamsters representative address the employees and the recorddoes not disclose that the employees had any opportunity to hear about the meritsof joining the Teamsters' organization.After discussion about the merits of joiningLocal 3, Hazelrig told the employees that he would introduce them to the repre-sentative of Local 3, which he proceeded to do.He brought the employees into aroom to meet with the Local 3 representative.During a portion of the talk, Super-visors Pittman and Campbell were also present. Supervisor Campbell asked employeeO'Connor if he had signed the card and O'Connor was also asked by PresidentHazelrig whether he had signed and, at that point, he signed the card after Hazelrigtold him that the employees had to join one or the other union; i.e., the Teamstersor Local 3.On the same day, Respondent Kilpatrick's (San Francisco plant) executed thefollowing agreement:LETTER OF UNDERSTANDINGKILPATRICK'S BAKERIES, INCORPORATED, for its plants at 2030 Fol-som Street, San Francisco, California, and 1312 East 8th Street, Oakland, Cali-fornia, hereby adopts and agrees to be bound by that certain collective bargain-ing agreement by and between Langendorf United Bakeries, Inc, HomesteadDivision,Lady Ann Division and Berkeley Cake Division; and ContinentalBaking Company Berkeley Plant and the OFFICE AND PROFESSIONALEMPLOYEES, LOCAL NO. #3, AFL-CIO, and OFFICE & TECHNICALEMPLOYEES LOCAL NO. 29, AFL-CIO, which is effective from August 1,1962 to August 1, 1964It is understood the definition of the unit shall be the same as that applicableto the other plant facilities party to said agreement and that the same exclusionsfor supervisory personnel and confidential secretaries will apply.FOR THE COMPANYFOR THE UNIONKILPATRICK'S BAKERIES,OFFICE AND PROFESSIONALINCORPORATEDEMPLOYEES LOCAL NO. 3,(S) Robert J. Campbell, Jr.AFL-CIODATE:6-27-64(S) Phyllis MitchellBusiness ManagerOFFICE & TECHNICALEMPLOYEES LOCAL NO. 29,AFL-CIO(S)William EsmarchDATE:6/27/64On June 27, 1964, the following was executed between Local 29 and Kilpatrick'splant in Oakland:June 27, 1964.Kilpatrick's Bakery Inc., for its plant at 1312 East 8th Street, Oakland, Cali-fornia here by [sic] adopts and agrees to be bound by that certain collectivebargain agreement by and between Continental Baking Company, Berkeley KILPATRICK'S BAKERIES, INC.291sion,and Locals 3 and 29, office and professional employees union,AFL-CIO,-which is effective from August 1, 1962 to August 1, 1964.The same bargaining unit shall be applicable as under the foregoing agree-ment and the same exclusion shall apply with respect to supervisory personnel-and confidential employees.OFFICE PROFESSIONKILPATRICK'S BAKERIES, INC.EMPLOYEES UNION(S)Julian T. JonesLocal #3, AFL-CIOJULIANT. JONESBy**** IVicePresidentOFFICE AND TECHNICALEMPLOYEES UNIONLocal #29, AFL-CIOBy(S) Joseph ChedhamLeah Newberry, secretary-treasurer of Local 29. had, prior to June 27, 1963, vis-ited the office of Kilpatrick's East Bay plant and received authorization designationsfrom a majority of employees.The organizational efforts on the part of Secretary-Treasurer Newberry and Business Manager Chedham on behalf of Local 29 werecarried on without any knowledge of, or coordinated with, the officials of Local 3.It is the General Counsel's position, however, that the unlawful assistance rendered-to Local 3 by Kilpatrick's officials in San Francisco infused with illegality the exe-cution of a contract between Kilpatrick's in Oakland and Local 29.The factorsaffecting this question will be considered after general comments relating to thethree Respondent bakeries in the San Francisco area.CONCLUDING FINDINGSAs indicated above, the unlawful assistance rendered Local 3 by Larraburu in theSan Francisco area, included the execution of a collective-bargaining agreement withLocal 3 when it was not a majority representativeThis is violative of Section 8(a)(1) and (2) of the Act.International Ladies' Garment Workers' Union, AFL-CIO (Bernhard-Altmann Texas Corp.) v. N.L.R.B.,366 U.S. 731.Larraburu, in common with Respondent Langendorf and Kilpatrick's (San Fran-cisco office),engaged in a course of conduct that deprived the employees of a freechoice in selecting their bargaining representative.Approval of Local 3 byall threeRespondents was communicated to the employees. By implication, at least, the rivallabor organization was disparaged.Local 3's representatives were accordedspecial'treatment by Respondents when the union officials were present to obtain authoriza-tion cards which was not afforded to the rival unionThe atmosphere attendingtheir visits reflected a sense of urgency on the part of Respondents Kilpatrick's andLangendorf in connection with recognizing Local 3.Thus, although the employees of Respondent Langendorf and Respondent Kil-patrick's(San Francisco plant), in each case by a majority,designated Local 3 asthe bargaining representative of the clerical employees, such majority was obtained'as a result of unlawful assistance given by Respondents Langendorf and Kilpatrick's.(San Francisco plant) to Local 3, thereby violating Section 8(a)(1) and (2) of theAct.As previously indicated, Respondent Larraburu violated these sections of theAct by giving unlawful assistance in recruiting and by signing an agreement whenLocal 3 didnot represent a majority of the employees.E.Kilpatrick's Oakland plant and question of unlawful assistanceThe General Counsel'stheory, imputing unlawful assistance to Local 29 byRespondent Kilpatrick's, rests primarily on the letter of understanding of June 27,1964, set forth above, including Kilpatrick's and Local 3.It is noted this document recites that it was executed on behalf of the San Fran-cisco and East Bay plants and lists Local 3 and Local 29 under the heading "Forthe Union"and contained the signature of William Esmarch,a signatory on behalfof Local 29.This letter on its face would suggest that the employees of the SanFrancisco and Oakland plants of Respondent Kilpatrick'swere the same bargainingunit or the same segment of a larger unit.However, on the state of this record,the letter of understanding of June 27, 1964,does not constitute probative evidence in support of the position of the GeneralCounsel.William Esmarch,an official of Local 3,was not authorized to, sign they212-809-06-vol. 155-20 292DECISIONSOF NATIONAL LABORRELATIONS BOARDdocument on behalf of Local 29. Indeed, no official of Local 29 was aware of theexistence of this document until several months later.The letter of understandingof June 27, 1964,3 executed by Joseph Chedham on behalf of Local 29, recited thatonly Kilpatrick's Oakland plant was affected.The letter of understanding executedby officials of Local 29 with Kilpatrick's Oakland plant is the only operative andvalid agreement affecting Local 29.Both the letters of understanding refer to an existing agreement to which bothLocal 3 and Local 29 are parties.However, the provisions of that agreement withrespect to the health and welfare provision and union security are separate and dif-ferent provisions.That is to say Locals 3 and 29 have portions of the master agree-ment applicable only to each organization. In other respects, the agreement hascommon provisions applicable to both Local 3 and Local 29. Both locals haverepresentatives present for the majority of the negotiating sessions leading to theexecution of the master agreement, although if the subject for negotiating affectsonly one local, representatives of the others are absent on same occasions.In order to sustain the theory of unlawful assistance to Local 29 by Kilpatrick'sinOakland, the General Counsel argues that the circumstances spell out in accre-tion of the Oakland's uncoerced and unassisted unit to the unlawfully assisted Kil-patrick's San Francisco unit.Although the number of employees involved cannotbe definitely ascertained from the record, it seems probable that Kilpatrick's SanFrancisco unit had five or six employees and the Kilpatrick's Oakland unit aboutthree or four.The slightly greater number in the San Francisco plant is scarcely areason to find an accretion here.This is so because the employees were organizedseparately by the respective unions, and each union was a completely separate entity,and there were contractual provisions peculiar to each in the master agreement.Apparently, it is the view of the General Counsel that, due to the fact the masteragreement is subscribed to by Locals 3 and 29 and both are collectively referred toas the "Union" in the master agreement, there results a single unit comprised of allthe employees of the signatory employer.Carried to its logical conclusion, theunlawful assistance rendered at Kilpatrick's San Francisco plant would then taint allthe employees in the bargaining units of signatories to the master agreement, as wellas the employees of Kilpatrick's Oakland plant.The General Counsel does notargue for such a result.However, no reason is suggested as to why if unlawfulassistance given to Local 3 would affect Kilpatrick's Oakland plant, the other signa-tories to the master agreement would not also be similarily affected if they com-prised a single bargaining unit as claimed by the General Counsel.It seems more reasonable to conclude that the bargaining units were composed ofthe employees within the territorial jurisdiction of the respective locals, particularlyas each local has contractual provisions in the master agreement affecting only it.Taking this view of the matter, the events involving Local 3 and Kilpatrick's SanFrancisco plant did not affect the lawful agreement executed between Local 29 andKilpatrick's in Oakland.Therefore, in conclusion, it is found that the General Counsel has not establishedthat the unlawful assistance given by Local 3 in San Francisco constitutes unlawfulassistance to Local 29 at Kilpatrick's Oakland plant.The General Counsel hasestablished unlawful assistance to Local 3 in connection with organizational effortsat Respondents Larraburu's, Langendorf's, and Kilpatrick's (San Franciso) plants.W. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with the operations of the Respondents described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-,merce and the free flow thereof.V. THE REMEDYIt having been found that Respondents have engaged in certain unfair labor prac-tices, it will be recommended they cease and desist therefrom, and that they takecertain affirmative action designed to effectuate the policies of the Act.Itwill be recommended that Respondents Kilpatrick's (San Francisco plant),Langendorf, and Larraburu withhold recognition unless and until such time as Local3 is certified within thetermsof the Act. It will be further recommended thatRespondents Kilpatrick's (San Francisco plant),Langendorf, and Larraburu reim-3It appears that the fact both letters of understanding were executed on June 27, 1964,was acoincidence. KILPATRICK'S BAKERIES, INC.293burse each of its present and former employees for all dues and other moneys theyhave been required to pay, if any, to Local 3 by Respondents' enforcement of aunion-security provision with Local 3.This remedy of reimbursement is recom-mended because all three Respondents were in part responsible for a situation inwhich their employees were forced into becoming union members and covered underthe Union's security provision of the master agreement.Salmirs Oil Company,139NLRB25; Downtown Bakery Corp., successor to Smayda's Home Bakery, Inc.,139NLRB 1352. It will be further recommended that any amounts due under the termsof this Recommended Order shall bear interest at the rate of 6 percent per annumfrom the date of payment by the employees affected.Seafarers International Unionof North America, Great Lakes District, AFL-CIO,138 NLRB 1147.CONCLUSIONS OF LAW1.Respondents are employers within the meaning of the Act.2.Locals 3 and 29 are labor organizations within the meaning of the Act.3.Respondents have violated Section 8(a)(1) and (2) of the Act by unlawfullyassistingLocal 3.4.Respondent Kilpatrick's has not unlawfully assisted Local 29.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and the entire recordin the case,and pursuant to Section 10(c) of the National Labor Relations Act, asamended,it is recommended that the Respondents,Kilpatrick's(San Franciscoplant),Langendorf,and Larraburu,their officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)RecognizingLocal3 as the representative of their employees for the purposeof dealing with Respondents concerning grievances,labor disputes,wages, rates ofpay, hours of work, or any other terms or conditions of employment or giving saidorganization any other assistance or support unless and until Local 3 shall havebeen certified by the Board as the exclusive representative of its employees; providedthat nothing herein shall be construed to require Respondents to vary any substan-tive provision of any agreement, or to prejudice the assertion by the employees ofany right they may have thereunder.(b)Giving effect to any collective-bargaining agreement with Local 3, or to anyamplification,extension,renewal, or supplement thereto, except as provided in sub-section (a).(c) In any likeor related manner violatingthe Act.2.Take the following affirmative action which will effectuate the policies of theAct:(a)Withdraw and withhold all recognition from Local 3 as the collective-bargaining representative of any of their employees for the purpose of dealing withRespondent Companies concerning grievances,labor disputes,wages, rates of pay,hours of employment,or other terms or conditions of employment unless and untilthe Board shall certify Local 3 as such representative.(b)Reimburse each of their present or former employees for all dues and othermoneys they have been required to pay Local 3 by reason of Respondents'enforce-ment of a union-security agreement with Local 3 together with interest on suchmoneys at 6 percent per annum, from the day of payment by the employees affected.(c)Preserve and, upon request,make available to the Board or its agents, forexamination and copying,all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary for the deter-mination of the amount of moneys if any due to former or present employees underthe terms of this Recommended Order.(d)Respondents Larraburu, Langendorf, and Kilpatrick's (San Francisco plant)shall post at their plants copies of Appendixes A, B, and C, respectively.4Copies'In the event that this Recommended Order is adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals, Enforcing an Order"shall be substituted for the words "a Decision andOrder". 294DECISIONS, OF NATIONAL LABOR RELATIONS BOARDof said notices, to be furnished by the Regional Director for Region 20, shall, afterbeing duly signed by Respondents or their authorized agents, be posted in theirrespective plants immediately upon receipt thereof, and be maintained for a periodof 60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken to,insure that said notices are not altered, defaced, or covered by any other material.(e)Each Respondent shall notify the Regional Director for Region 20, within 20'days from the date of receipt of this Decision, what steps it has taken to complyherewith5In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read. "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondents have taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT recognize or deal with Office and Professional Employees LocalNo. 3, Office Employees International Union, AFL-CIO, unless and until suchorganization is certified by the National Labor Relations Board.WE WILL reimburse former or present employees for any amount of moneythey may have been required to pay Local 3 by reason of the enforcement of aunion-security contract with interest at 6 percent per annum, from the date ofpayment by the employees affected.LARRABURUBROS., INC.,Employer.Dated------------------- By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 13050,Federal Building, 450 Golden Gate Avenue, Box 36047, Telephone No. 556-3197.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT recognize or deal with Office and Professional Employees LocalNo. 3, Office Employees International Union, AFL-CIO, unless and until suchorganization is certified by the National Labor Relations Board.WE WILL reimburse former or present employees for any amount of moneythey may have been required to pay Local 3 by reason of the enforcement of aunion-security contract with Local 3, with interest at 6 percent per annum, fromthe date of payment by the employees affected.LANGENDORF UNITED BAKERIES, INC.,Employer.Dated------------------- By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 13050Federal Building, 450 Golden Gate Avenue, Box 36047, Telephone No. 556-3197. GRAND CENTRAL LIQUORS, ETC.295APPENDIX CNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL NOT recognize or deal with Office and Professional Employees LocalNo. 3, Office Employees International Union, AFL-CIO, unless and until suchorganizationis certified by the National Labor Relations Board.WE WILL reimburse former or present employees for any amount of moneythey may have been required to pay Local 3 by reason of the enforcement of aunion-security contract with Local 3, with interest at 6 percent per annum, fromthe date of payment by the employees affected.KILPATRICK'S BAKERIES, INC.,.Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 13050Federal Building, 450 Golden Gate Avenue, Box 36047,Telephone No. 556-3197.David Gold and Harvey Tesler d/b/a Grand Central Liquors;Anco Central Corporation; Harry Pascal d/b/a Harry PascalFood Co.; Ben Weinman d/b/a Central Bulk Foods;Isao Hongoand John Yamada d/b/a Isao Hongo-John Yamada Produce;Robert B.Sloane d/b/a Robert B. Sloane Produce; J. Louis'Cohen and Milton S. Cohen d/b/a L & M Bakery;RafaelPenilla and Olga Penilla d/b/a Roast-To-Go,PetitionersandRetail Clerks Union,Local 770, affiliated with the Retail ClerksInternational Association,AFL-CIO.'Cases Nos. 21-RM 1163.through 21-RM-1170.October 22,1965DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a consolidated hearing washeld before Hearing Officer Orville S. Johnson .2The Hearing Offi-cer's rulings made at the hearing are free from prejudicial error andare hereby affirmed.3Briefs have been filed by the Employer-Peti-tioners and the Union.I The names of the Union and all the Employer-Petitioners except Anco Central Corpo-ration appear as amended at the hearing.'After the hearing and pursuant to Section 102.67 of the National Labor RelationsBoard Rules and Regulations,Series 8,as amended,the Regional Director issued anorder transferring these cases to the Board for decision.3 At the hearing, the Hearing Officer,over the objection of the Union,revoked certainsubpenas requested by the Union in its attempt to present evidence in support of its con-155 NLRB No. 33.